PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zeier, Bruce, Eric
Application No. 16/666,828
Filed: 29 Oct 2019
For: Category Specific Industrial Battery Optimization and Restoration Device, with Battery Diagnostics, Battery Life Prognostication, and an Artificial Intelligence Means
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 5, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Corrected Notice of Allowance and Fee(s) Due mailed on October 14, 2021 and failure to timely file the inventor' s oath or declaration or substitute statement no later than the date on which the issue fee is paid.   Accordingly, the application became abandoned on January 19, 2022.  A Notice of Abandonment was mailed on February 2, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Issue Fee Transmittal and Issue Fee payment of $600.00 and the Substitute Statement for Inventor James Anthony Mettler, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Paralegal SpecialistSelena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET